476 So. 2d 725 (1985)
Alan BUSHWEILER, Appellant,
v.
Alvin W. LEVINE and Marlex, Inc., Appellees.
No. 85-79.
District Court of Appeal of Florida, Fourth District.
September 25, 1985.
Rehearing, Clarification and Certification Denied November 1, 1985.
Gary Gerrard of Haddad, Josephs & Jack, Coral Gables, for appellant.
No brief filed on behalf of appellees.
PER CURIAM.
The appellant seeks review of an order, the decretal part of which provides: "motion to dismiss for failure to comply with pre-trial order is hereby dismissed without prejudice." Such an order is not an appealable final order since it failed to contain the *726 "magic words demonstrating finality." Allstate Ins. Co. v. Collier, 405 So. 2d 311 (Fla. 4th DCA 1981) and Atria v. Anton, 379 So. 2d 462 (Fla. 4th DCA 1980). Similarly, it does not qualify under the Florida Rule of Appellate Procedure 9.130 as an appealable non-final order. Accordingly, we dismiss this appeal.
DOWNEY, LETTS and HURLEY, JJ., concur.